Citation Nr: 1533763	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  12-06 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for heart disease, claimed due to exposure to herbicide agents. 

2.  Entitlement to service connection for diabetes mellitus, claimed due to exposure to herbicide agents.  

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, claimed due to exposure to herbicide agents or as secondary to diabetes mellitus.  

4.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, claimed due to exposure to herbicide agents or as secondary to diabetes mellitus.  

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

6.  Entitlement to a disability rating in excess of 0 percent for bilateral hearing loss, to include on an extraschedular basis.  

7.  Entitlement to a disability rating in excess of 10 percent for tinnitus, to include on an extraschedular basis.  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis. 


REPRESENTATION

Appellant (the Veteran) is represented by: Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from May 1970 to May 1972.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the RO in St. Petersburg, Florida dated in March 2010 and January 2012.

In June 2014, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2014).  A transcript of the hearing is associated with the claims file.

Subsequent to the hearing, the Veteran submitted additional pertinent evidence directly to the Board accompanied by a waiver of his right to have that evidence considered initially by the RO.  

The issues of entitlement to service connection for diabetes mellitus, heart disease, and peripheral neuropathy of the upper extremities, and the intertwined issue of TDIU entitlement, are addressed in the REMAND below and are therein REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran does not have PTSD or any current chronic psychiatric disorder.  

2.  For the entire period on appeal, the Veteran's bilateral hearing loss has been manifested by no worse than level II hearing in the right ear and level I hearing in the left ear.  

3.  On the transcript of the Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he intended to withdraw the appeal with respect to the issue of entitlement to a disability rating in excess of 10 percent for tinnitus.


CONCLUSIONS OF LAW

1.  The basic criteria for service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.125 (2014).

2.  The criteria for a compensable disability rating for bilateral hearing loss have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100, 4.86 (2014).

3.  The criteria for withdrawal of an appeal of the issue of entitlement to a disability rating in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal-Tinnitus

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in June 2014, on the record of the Board hearing, the appellant withdrew the perfected appeal with respect to the claim of entitlement to a disability rating in excess of 10 percent for tinnitus, and hence, there remain no allegations of errors of fact or law for appellate consideration.  

Service Connection Claim-Acquired Psychiatric Disorder

The Veteran asserts that he has PTSD due to his service.  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing entitlement to service connection requires (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

While the RO has acknowledged that a stressor is confirmed regarding "fear of hostile military or terrorist activity during service," the Board notes that there is no confirmed diagnosis of PTSD of record.  

The Veteran was provided a VA examination in December 2011 in the process of developing his claim.  The examiner found that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-IV criteria.  The examiner found that, while the stressor was related to the Veteran's fear of hostile military or terrorist activity, and the Veteran does have some symptoms of PTSD, the Veteran does not meet full criteria for PTSD.  

In addition, the Board notes that a PTSD screen on March 9, 2010 was negative as were screens for depression on March 9, 2010, February 14, 2011, and April 4, 2013.

It is well established that lay statements are competent evidence with respect to some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.'  See Barr, 21 Vet. App. at 308-09.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); see 38 C.F.R. § 3.159(a)(2). 

As a lay person who has not asserted any medical training the Veteran is competent to describe his symptoms; however, a determination as to whether the diagnostic criteria for PTSD are met is not a matter capable of lay observation, but requires medical knowledge.  See Jandreau, 492 F.3d at 1377.  The Veteran's assertion that he has PTSD is not competent evidence.  The competent evidence in this case uniformly establishes that he does not have PTSD.

Service connection for PTSD requires "medical evidence diagnosing the condition in accordance with [38 C.F.R. ]§ 4.125(a)."  See 38 C.F.R. § 3.304(f).  In this case, a preponderance of the evidence is against a diagnosis of PTSD.  Accordingly, the Board concludes that service connection for PTSD under the provisions of 38 C.F.R. § 3.304(f) is not warranted.  

Notwithstanding the fact that the Veteran does not have PTSD, the Board has considered whether service connection is warranted for any other acquired psychiatric disorder under the provisions of 38 C.F.R. § 3.303. 

In addition to finding that there is no PTSD, the December 2011 examiner found that the Veteran does not have a mental disorder that conforms to DSM-IV criteria.  No Axis I diagnosis was provided, and the examiner checked the box indicating "No mental disorder diagnosis."  He also noted that the Veteran denied any prior psychiatric treatment.  Again, while the Veteran can describe his symptoms, such as feeling depressed, he is not competent to provide a diagnosis of a chronic psychiatric or mental disorder.  

While the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative, McClain v. Nicholson, 21 Vet. App. 319 (2007), Congress has specifically limited entitlement to service-connection to cases where such in-service disease or injury has resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As there is no current psychiatric disorder upon which a grant of service connection can be based, the Board concludes that service connection for an acquired psychiatric disorder, to include PTSD, is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Rating Claim-Hearing Loss

The current appeal arises from a claim for service connection received at the RO on August 26, 2011.  In a January 2012 rating decision, the RO granted service connection for bilateral hearing loss and assigned a 0 percent rating under Diagnostic Code 6100, effective August 26, 2011.  

Disability ratings are determined by evaluating the extent to which a service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The rating schedule establishes 11 auditory hearing acuity levels based on average pure tone thresholds and speech discrimination.  See 38 C.F.R. §§ 4.85.  

There are also provisions for evaluating exceptional patterns of hearing impairment.  When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  When the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

The Veteran was initially seen by VA Audiology in May 2011, at which time pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
50
60
70
50
LEFT
5
20
35
40
25

As indicated on the report, speech recognition testing was not performed in accordance with Maryland CNC protocol.  Therefore, these results cannot be used.  See 38 C.F.R. § 3.385.  

As each of the four frequencies is not 55 decibels or more, and as neither ear registers 70 decibels or more at 2000 Hertz, use of Table VIA is not indicated.  The Board has considered the speech recognition scores reported in subsequent VA examinations (94 percent right, 98 percent left) in combination with the August 2013 audiometric findings.  Applying these values to Table VI results in level I in each ear.  Application to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating.

The Veteran was afforded a VA examination in September 2011, at which time pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
55
70
75
59
LEFT
20
25
45
50
35

Speech recognition ability was 94 percent in the right ear and 98 percent in the left ear.  Applying these values to Table VI results in level II in the right ear and level I in the left ear.  As each of the four frequencies is not 55 decibels or more, and as neither ear registers 70 decibels or more at 2000 Hertz, use of Table VIA is not indicated.  Application to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating.  

The Veteran was also afforded a VA examination in May 2012, at which time pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
65
70
80
65
LEFT
15
35
45
45
35

Speech recognition ability was 94 percent in the right ear and 98 percent in the left ear.  Applying these values to Table VI results in level II in the right ear and level I in the left ear.  As each of the four frequencies is not 55 decibels or more, and as neither ear registers 70 decibels or more at 2000 Hertz, use of Table VIA is not indicated.  Application to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating.

VA outpatient records reveal an audiology examination in July 2013, at which time pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
65
70
80
65
LEFT
25
30
50
55
40

Speech recognition scores were not performed in accordance with Maryland CNC and cannot be used.  As each of the four frequencies is not 55 decibels or more, and as neither ear registers 70 decibels or more at 2000 Hertz, use of Table VIA is not indicated.  The Board has considered the speech recognition scores previously reported in combination with the August 2013 audiometric findings.  Applying these values to Table VI results in level II in the right ear and level I in the left ear.  Application to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating.

Based on the evidence in this case, the Board concludes that a schedular rating in excess of 0 percent is not warranted for hearing loss.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, it is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

The Board has considered whether an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Also applicable to claims involving hearing loss, the Board has considered the holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007). In that decision, the United States Court of Appeals for Veterans' Claims (Veterans Court) noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Veterans Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  

Here, at both VA examinations, the Veteran reported that there was no impact of his hearing loss on ordinary conditions of daily life, including ability to work.  He reported to a VA audiologist in May 2011 that he had difficulty understanding people who are at a distance and has to turn the television up.  The rating schedule for hearing disabilities specifically contemplates decreased hearing acuity and difficulty understanding speech.  Accordingly, the Veteran's symptoms are fully contemplated by the rating schedule.  

As was explained in the merits decision above in denying a higher rating, the criteria for higher schedular ratings were considered, but the rating assigned was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014). 

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in May 2009, June 2010, September 2010, December 2010, July 2011, and March 2012, under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, service personnel records, records from the Social Security Administration, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The RO has also obtained a thorough medical examination regarding the PTSD claim and hearing loss claim.  The Veteran has made no specific allegations as to the inadequacy of those examinations.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

The Veteran reported at the June 2014 Board hearing that he had an upcoming audiology appointment and he agreed at the hearing that he would submit any report from the appointment directly to the Board.  He was provided a 60 day period in which to submit the report should he attend the appointment.  As he has not provided a report and has not identified any specific report, the Board finds that there is not a reasonable possibility that additional development would produce any pertinent evidence.  The Board emphasizes that this is not evidence that is known to exist or to be in the possession of VA.  The Veteran identified a future appointment which he may or may not have attended, and he agreed that he would submit the report if he should attend.  

The Board acknowledges the assertion of the Veteran's representative that the December 2011 VA examination was inadequate because the examiner found that the Veteran had several symptoms of a psychiatric disorder and yet "failed to even give a diagnosis for the psychiatric condition underlying [his] symptoms of hypervigilance, flashbacks, avoidance, and intrusive memories."  

The Board finds that the examination was not inadequate, and that the examiner explained the basis for the finding that the Veteran does not have PTSD, i.e, there are specific diagnostic criteria for a diagnosis of PTSD, which are not met in the Veteran's case.  While some criteria were met, there is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  Moreover, the determination as to whether a current psychiatric disorder exists, and if so, the identity of that disorder, are determinations which require medical knowledge.  The Veteran has not submitted any medical opinion that contradicts that of the December 2011 VA examiner and the Board finds no basis to find the examination inadequate.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2014).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of each claim, and he was informed of the information and evidence necessary to substantiate each claim.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist. 


ORDER

Service connection for posttraumatic stress disorder is denied. 

A disability rating for bilateral hearing loss in excess of 0 percent is denied.  

The appeal of the disability rating for tinnitus is dismissed.  


REMAND

The Veteran is seeking service connection for diabetes mellitus, heart disease, and peripheral neuropathy of the upper extremities.  Each claim is dependent on a determination as to whether the Veteran was exposure to herbicide agents during his service.  

The evidence establishes that the Veteran served aboard the USS Chicago (CG-11), a vessel which was in the official waters of Vietnam and was present in Da Nang Harbor on October 2-3, 1970, while the Veteran was aboard.  

In Gray v. McDonald, No. 13-3339 (U.S. Vet. App. 23,2015), the United States Court of Appeals for Veterans' Claims (Veterans Court) held that, with respect to Da Nang Harbor, the manner in which VA defined inland waterways was irrational and inconsistent with the regulatory purpose of the provisions governing the presumption of exposure to herbicide agents for Vietnam veterans.  

The Veterans Benefits Administration (VBA) is currently in the process of updating its criteria for determining which coastal areas should be considered as having been exposed to herbicides such that the presumption of exposure would apply.  VBA is also in the process of updating the ship registry to be consistent with this guidance.  This guidance is specifically applicable to claims of herbicide exposure in Da Nang Harbor.  The Veteran's claim is directly impacted by these developments and any changes to the VBA criteria and adjudication procedures are reasonably likely to affect the outcome of this appeal.  

The separate issue of entitlement to TDIU is inextricably intertwined and the proposed development will encompass that issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the Board finds that a remand is warranted to allow reconsideration of the appeal by VBA in light of the amended criteria and adjudication procedures.  

After accomplishing any additional development deemed necessary, readjudicate the remanded claims in light of the updated VBA criteria and adjudication procedures governing claims of herbicide exposure in certain bodies of water along the coast of Vietnam, including Da Nang Harbor.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


